Per Curiam.

It is undisputed that there was no certificate of occupancy issued for the premises in question and that the violation existed during the period for which rent was claimed. This proceeding for nonpayment of rent is therefore barred by the provisions of paragraph b of subdivision 1 of section 302 of the Multiple Dwelling Law. (Conka v. MacAloon, N. Y. L. J., Jan. 12, 1948, p. 132, col. 4; Mellini v. Di Martino, N. Y. L. J., March 16, 1940, p. 1218, col. 6.)
The final order and judgment should be unanimously reversed upon the law, with $30 costs to the tenant, and landlord’s petition dismissed, with appropriate costs in the court below.
Steinbrink, Fennelly and Rubenstein, JJ., concur.
Final order and judgment reversed, etc.